Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 1 of 13 PageID 18




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



   UNITED STATES OF AMERICA

   v.                                                       CASE NO. 8:20-cv-514-SDM-CPT
                                                                     8:13-cr-237-SDM-CPT
   STEPHEN DONALDSON, SR.
   ____________________________________/


                                                 ORDER

           Donaldson moves under 28 U.S.C. § 2255 (Doc. 1) to vacate and challenges

   the validity of his convictions for a count of conspiring to defraud the United States

   and for two counts of aiding and assisting false and fraudulent income tax returns,

   for which convictions Donaldson is imprisoned for seventy-six months. Rule 4,

   Rules Governing Section 2255 Cases, requires both a preliminary review of the

   motion to vacate and a summary dismissal “[i]f it plainly appears from the face of the

   motion, any attached exhibits, and the record of prior proceedings that the moving

   party is not entitled to relief . . . .” Accord Wright v. United States, 624 F.2d 557, 558

   (5th Cir. 1980)1 (finding the summary dismissal of a Section 2255 motion was proper

   “[b]ecause in this case the record, uncontradicted by [defendant], shows that he is

   not entitled to relief”); Hart v. United States, 565 F.2d 360, 361 (5th Cir. 1978) (“Rule



           1
             Unless later superseded by Eleventh Circuit precedent, a Fifth Circuit decision issued
   before October 1, 1981, binds this court. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
   1981) (en banc).
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 2 of 13 PageID 19




   4(b) [Rules Governing § 2255 Proceedings], allows the district court to summarily

   dismiss the motion and notify the movant if ‘it plainly appears from the face of the

   motion and any annexed exhibits and the prior proceedings in the case that the

   movant is not entitled to relief . . . .’”). See United States v. Deal, 678 F.2d 1062, 1065

   (11th Cir. 1982) (citing Wright and Hart).

          Donaldson and his co-defendant Duane Crithfield were found guilty after an

   eleven-day bench trial. The district court varied downward to seventy-six months’

   imprisonment when sentencing Donaldson and varied downward to fifty-four

   months’ imprisonment when sentencing Crithfield. Donaldson’s motion to vacate

   asserts three claims that attack his sentence as compared to Crithfield’s sentence.

                                           I. FACTS

          On direct appeal the circuit court summarized the facts as follows (Doc. 505

   in 13-cr-237 at 2–3):

                 In the 1990s, Appellants established a network of companies
                 and trusts, largely incorporated offshore, to promote and
                 sell to closely held businesses the Business Protection Plan
                 (“BPP”), a purportedly lawful, insurance-based tax shelter.
                 Donaldson promoted and sold the BPP and Crithfield was
                 a director and officer of several of the offshore entities within
                 the commercial enterprise. The BPP effectively operated as
                 follows: a closely held business paid a lump-sum premium
                 in exchange for an insurance policy issued by either Fidelity
                 Insurance Company (“Fidelity”) or Citadel Insurance
                 Company (“Citadel”), two entities within Appellants’
                 commercial enterprise. That business then deducted that
                 premium from its taxable income as an “ordinary and
                 necessary” business expense. After collecting the premium,
                 Appellants’ enterprise charged the business either 15% or
                 17% of the premium, a rate ostensibly lower than the business’s
                 nominal marginal tax rate, and then allocated the remaining
                 83% or 85% to a segregated trust or limited liability company


                                                -2-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 3 of 13 PageID 20




                (“LLC”) set up solely for that business. The business then
                assumed control of that trust or LLC, which contained the
                remaining portion of its premium, without paying any tax or
                interest on that premium.

         In 2001 Fidelity obtained from a law firm a legal opinion that the BPP

   structure was “more likely than not” lawful, that is, that a client’s purchase of a BPP

   policy was “more likely than not” an ordinary and necessary business expense that

   was deductible by the client under applicable law. However, the BPP structure

   described in detail in the legal opinion was based on false representations by the

   defendants. In 2003 the legal opinion was withdrawn when material inaccuracies in

   the defendants’ — and, hence, the opinion’s — factual representations were

   discovered. Later another legal opinion was obtained from another law firm

   approving the BPP structure. The district court explained that the second opinion

   letter was proof of criminal intent (Doc. 365 at 28–29):

                [T]he issuance and withdrawal of the earlier opinion letter and
                the issuance of the later opinion letter show that the defendants
                knew exactly the lies they needed to tell the lawyers (or knew,
                at least, what the lawyers needed to hear) in order to achieve a
                favorable legal opinion (necessary to successful marketing of
                the BPP); that the defendants told the lawyers the necessary lies
                and achieved the desired opinion (which the lawyers refused to
                renew upon discovering the lies); and that the lawyers told the
                defendants exactly what was impermissible in the design and
                operation of the BPP. Despite the tax lawyers’ repeated
                warnings, the defendants marketed and operated the BPP and
                the associated enterprises in a manner inconsistent with the
                representations the defendants believed were necessary to the
                lawyers’ opinion that participation in the BPP “more likely
                than not” resulted in an ordinary and necessary business
                expense.




                                               -3-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 4 of 13 PageID 21




          On appeal the circuit court concluded that “[t]he evidence supports the district

   court’s finding that the BPP had no economic substance independent of a taxpayer’s

   federal income-tax considerations, and was thus a substantive sham.” (Doc. 505 in

   13-cr-237 at 11)

                                 II. MOTION TO VACATE

          Donaldson asserts three claims of ineffective assistance of counsel,

   specifically, (1) that trial counsel was ineffective for (a) not objecting to the district

   court’s increasing the imposed sentence based on Donaldson’s facial expression

   during trial and (b) not objecting to the imposition of a disparate sentence compared

   to the co-defendant’s sentence and (2) that appellate counsel was ineffective for not

   appealing the preceding two alleged claims of ineffectiveness of trial counsel. Each

   claim is meritless.

                      III. INEFFECTIVE ASSISTANCE OF COUNSEL

          Donaldson claims ineffective assistance of counsel, a difficult claim to sustain.

   “[T]he cases in which habeas petitioners can properly prevail on the ground of

   ineffective assistance of counsel are few and far between.” Waters v. Thomas, 46 F.3d

   1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384, 386 (11th

   Cir. 1994)). As Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998), explains,

   Strickland v. Washington, 466 U.S. 668 (1984), governs an ineffective assistance of

   counsel claim:

                 The law regarding ineffective assistance of counsel claims is
                 well settled and well documented. In Strickland v. Washington,
                 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the

                                                -4-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 5 of 13 PageID 22




                Supreme Court set forth a two-part test for analyzing ineffective
                assistance of counsel claims. According to Strickland, first, the
                defendant must show that counsel’s performance was deficient.
                This requires showing that counsel made errors so serious that
                counsel was not functioning as the “counsel” guaranteed the
                defendant by the Sixth Amendment. Second, the defendant
                must show that the deficient performance prejudiced the
                defense. This requires showing that counsel’s errors were so
                serious as to deprive the defendant of a fair trial, a trial whose
                result is reliable. Strickland, 466 U.S. at 687, 104 S. Ct. 2052.

         Strickland requires proof of both deficient performance and consequent

   prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding

   an ineffective assistance claim . . . to address both components of the inquiry if

   the defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305

   (“When applying Strickland, we are free to dispose of ineffectiveness claims on

   either of its two grounds.”). “[C]ounsel is strongly presumed to have rendered

   adequate assistance and made all significant decisions in the exercise of reasonable

   professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an actual

   ineffectiveness claim must judge the reasonableness of counsel’s challenged conduct

   on the facts of the particular case, viewed as of the time of counsel’s conduct.”

   466 U.S. at 690. Strickland requires that “in light of all the circumstances, the

   identified acts or omissions were outside the wide range of professionally competent

   assistance.” 466 U.S. at 690.

         Donaldson must demonstrate that counsel’s alleged error prejudiced the

   defense because “[a]n error by counsel, even if professionally unreasonable, does not

   warrant setting aside the judgment of a criminal proceeding if the error had no effect



                                               -5-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 6 of 13 PageID 23




   on the judgment.” 466 U.S. at 691–92. To meet this burden, Donaldson must show

   “a reasonable probability that, but for counsel’s unprofessional errors, the result of

   the proceeding would have been different. A reasonable probability is a probability

   sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

         Strickland cautions that “strategic choices made after thorough investigation

   of law and facts relevant to plausible options are virtually unchallengeable; and

   strategic choices made after less than complete investigation are reasonable precisely

   to the extent that reasonable professional judgments support the limitations on

   investigation.” 466 U.S. at 690–91. Donaldson cannot meet his burden merely by

   showing that the avenue chosen by counsel proved unsuccessful.

                The test has nothing to do with what the best lawyers would
                have done. Nor is the test even what most good lawyers would
                have done. We ask only whether some reasonable lawyer at the
                trial could have acted, in the circumstances, as defense counsel
                acted at trial . . . . We are not interested in grading lawyers’
                performances; we are interested in whether the adversarial
                process at trial, in fact, worked adequately.

   White v. Singletary, 972 F.2d 1218, 1220–21 (11th Cir. 1992). Accord Chandler v.

   United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state the obvious: the trial

   lawyers, in every case, could have done something more or something different. So,

   omissions are inevitable . . . . [T]he issue is not what is possible or ‘what is prudent

   or appropriate, but only what is constitutionally compelled.’”) (en banc) (quoting

   Burger v. Kemp, 483 U.S. 776, 794 (1987)). See also Jones v. Barnes, 463 U.S. 745, 751

   (1983) (counsel has no duty to raise a frivolous claim).




                                              -6-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 7 of 13 PageID 24




                               IV. GROUNDS FOR RELIEF

           Donaldson and co-defendant Crithfield each faced a sentence of 97–121

   months’ imprisonment under the sentencing guidelines. The district court varied

   downward both in sentencing Donaldson to imprisonment for seventy-six months

   and in sentencing Crithfield to imprisonment for fifty-four months. Each ground in

   Donaldson’s motion to vacate is based on this sentencing difference of twenty-two

   months.

   A. Ground One:

           Donaldson alleges that trial counsel rendered ineffective assistance at

   sentencing by not objecting to his sentence, which was a downward variance,

   because his sentence was twenty-two months more than his co-defendant’s sentence.

   Donaldson alleges that “the trial judge stated that the additional sentence of 22

   months was a result of his penalizing Donaldson for ‘smirking’ during trial.” (Doc. 2

   at 1)

           Donaldson offers no citation to the record to support his accusation that

   the district judge “stated” that the sentence was in retaliation for Donaldson’s

   “smirking.” In fact, the transcript of Donaldson’s sentencing contains neither

   “smirk” nor any form of “smirk” (for example, “smirked,” “smirking,” or the like).

   The transcript predictably contains nothing to support the implausible notion that a

   district judge would enhance a criminal sentence because a defendant “smirked” —

   much less that the judge would “state” or otherwise confirm on the record that a



                                              -7-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 8 of 13 PageID 25




   sentence was based on something such as a defendant’s smirking, which is unknown

   to, and foreign to, the lawful principles of sentencing.

         A review of the transcript confirms, however, that the district judge used the

   term “smug” in discussing the factors under 18 U.S.C. § 3553(a):

                [F]actor number one on the — under 3553(a), is the
                seriousness of the offense. And there are a lot of ways to
                measure that. The offense here was protracted. It was certainly
                calculated very finely and I would say almost exquisitely
                calculated and refined and it was sternly implemented,
                unwaveringly and unflinchingly pursued. And the prospective
                reward was large. Actually, not just for the perpetrators, but to
                a certain extent there was benefit to be had by the victims.

                But make no mistake, I don’t think this arrangement was
                accidental, it wasn’t inadvertent, it wasn’t negligent, it was —
                if it was anything, it was smug. And there’s a certain — always
                certain element of condescension and presumption in those
                who make marks of their customers.

   (Doc. 436 at 120) Perhaps Donaldson mistakes the district judge’s reference to the

   smugness that is often characteristic of a financial fraudster during the heyday of the

   fraudulent scheme for a reference to an unidentified “smirk” by Donaldson during

   trial. In any event, the accusation that the district judge increased Donaldson’s

   sentence — which resulted from a downward variance — because of a facial gesture

   (if one occurred) by Donaldson at trial is utterly without a basis in the record or in

   common sense. The argument is meritless.

   B. Ground Two:

         Donaldson alleges that trial counsel rendered ineffective assistance at

   sentencing by not objecting to the twenty-two-month difference between his

   76-month sentence and Crithfield’s 54-month sentence. Donaldson and Crithfield

                                               -8-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 9 of 13 PageID 26




   faced the same sentencing range (97–121 months) under the guidelines, however

   the district court granted both defendants a variance. In determining Crithfield’s

   sentence the district court varied downward in consideration of his health, the cost

   to house him, his lack of prior record, and his personal history. In determining

   Donaldson’s sentence the district court varied downward in consideration of his

   age, his lack of a prior record, and due to the circumstances of his spouse.

         The district judge recognized the need to avoid unwarranted disparities in

   sentencing and prefaced imposing Donaldson’s sentence with the following

   explanation (Doc. 436 in 13-cr-237 at 123–24):

                And 3553(a) admonishes consideration of the avoidance of
                unwarranted disparities; in other words, that an offender should
                be sentenced in a manner that is not different in some –– for
                some arbitrary and capricious reason materially from sentences
                imposed upon similarly situated and similar offenders.

                It’s not as straightforward an analysis that it looks like it is,
                because sometimes sentences can be quite different at the end,
                but actually not disparate in the sense intended by 3553(a); in
                other words, that two sentences are different in fact does not
                mean they are disparate within the meaning of the statute.
                For example, if one defendant is 92 years old and feeble and
                the other one is 25 years old and full of vim and vigor and
                they created a –– participants in the exact same offense, the
                sentences may very differently, quite a bit, but not be disparate,
                because the statutory purposes of sentencing can be achieved
                with a much smaller sentence to 92-year-old than to his
                co-conspirator, the 25-year-old, particularly if the 25-year-old
                has four felony offenses. So differently situated people can be
                sentenced much differently without creating a disparity. So it’s
                not necessary, for example, that you and your co-defendant
                receive the same sentence in order for it to be said that the
                sentences that you and he received are not disparate within the
                meaning of 3553.

                In sum, I think among the dominant factors here, in addition
                to the fact that you are a first offender with a record, that is

                                               -9-
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 10 of 13 PageID 27




                personal biography, that is generally laudable, that this was a
                calculated and large-scale offense, it was involving a number of
                mechanisms that are typical of fraudulent activity, it was, as I
                said, carefully calculated and professionally implemented and it
                seems to me that it’s deserving of a stern sentence. Again, not
                one that’s excessive, given all the personal circumstances of the
                defendant.

         The district court granted a downward variance and sentenced Donaldson to

   seventy-six months imprisonment for count one and thirty-six months imprisonment

   for counts two and three, all terms concurrent. (Doc. 436 at 125 in 13-cr-237) In

   determining the variance, the district court considered the reasons that Donaldson

   now advances in support of his demand for the same sentence his co-defendant

   received. As the district court explained at sentencing, differing sentences and

   differing variances do not equate to an “unwarranted disparity” or an unreasonable

   sentence. Donaldson’s receipt of a downward variance and, consequently a below-

   the-guidelines sentence is not unreasonable merely because the sentence differs from

   Crithfield’s sentence. The district court’s determination that Crithfield warranted a

   greater variance does not mean that the district court penalized Donaldson. Ground

   two lacks merit.

   C. Ground Three:

         Donaldson alleges that appellate counsel rendered ineffective assistance by

   not arguing the claims of ineffective assistance of counsel alleged in grounds one and

   two. Strickland governs an ineffective assistance of appellate counsel claim. Dell v.

   United States, 710 F.3d 1267, 1273 (11th Cir. 2013). Proof that appellate counsel

   omitted an issue on appeal is not proof of deficient performance because counsel


                                              - 10 -
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 11 of 13 PageID 28




   need not raise every nonfrivolous issue. Jones v. Barnes, 463 U.S. 745 (1983); Eagle v.

   Linahan, 279 F.3d 926, 940 (11th Cir. 2001) (citing Barnes). Additionally, claims of

   ineffective assistance of trial counsel are generally not reviewable on direct appeal,

   United States v. Tyndale, 209 F.3d 1292, 1294 (11th Cir. 2001).

         An appellate advocate provides effective assistance by omitting weaker claims

   and advancing only the stronger claims. As Johnson v. Alabama, 256 F.3d 1156, 1188

   (11th Cir. 2001), cert. denied 535 U.S. 926 (2002), explains:

                It is difficult to win a Strickland claim on the grounds
                that appellate counsel pressed the wrong legal arguments
                where the arguments actually pursued were reasonable in
                the circumstances. We have emphasized that even in a death
                penalty case, counsel must be “highly selective about the issues
                to be argued on appeal . . . .” United States v. Battle, 163 F.3d 1,
                1 (11th Cir. 1998). The district court, having considered the
                record and [appellate counsel]’s testimony during the state
                post-conviction proceeding, found that [appellate counsel] had
                carefully considered many of the claims now raised in appeal,
                but ultimately chose to pursue the claims he felt were most
                likely to prevail and winnow out the arguments he thought
                were less persuasive.

   “Generally, only when ignored issues are clearly stronger than those presented,

   will the presumption of effective assistance of counsel be overcome.” Overstreet v.

   Warden, 811 F.3d 1283, 1287 (11th Cir. 2016) (internal quotation marks omitted).

   Moreover, “the Sixth Amendment does not require appellate attorneys to press every

   non-frivolous issue that the client requests to be raised on appeal, provided that

   counsel uses professional judgment in deciding not to raise those issues.” Eagle,

   279 F.3d at 940 (citing Barnes).




                                                - 11 -
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 12 of 13 PageID 29




            As determined above, neither ground one nor ground two –– the issues

   Donaldson alleges that appellate counsel rendered ineffective assistance by not

   appealing –– allege a substantial claim of ineffective assistance of trial counsel and,

   as shown above, each is refuted by the record. Consequently, ground three lacks

   merit.

            The motion under Section 2255 to vacate the sentence (Doc. 1) is DENIED.

   The clerk must enter a judgment against Donaldson, close this case, and enter a copy

   of this order in the criminal action.


                               DENIAL OF BOTH
                        CERTIFICATE OF APPEALABILITY
                    AND LEAVE TO APPEAL IN FORMA PAUPERIS

            Donaldson is not entitled to a certificate of appealability (“COA”). A prisoner

   moving under Section 2255 has no absolute entitlement to appeal a district court’s

   denial of his motion to vacate. 28 U.S.C. § 2253(c)(1). Rather, a district court must

   first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the applicant

   has made a substantial showing of the denial of a constitutional right.” To merit a

   certificate of appealability, Donaldson must show that reasonable jurists would find

   debatable both (1) the merits of the underlying claims and (2) the procedural issues

   he seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478

   (2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir 2001). Because he fails to show

   that reasonable jurists would debate either the merits of the claims or the procedural




                                              - 12 -
Case 8:20-cv-00514-SDM-CPT Document 4 Filed 08/25/21 Page 13 of 13 PageID 30




   issues, Donaldson is entitled to neither a certificate of appealability nor an appeal in

   forma pauperis.

         A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

   DENIED. Donaldson must obtain permission from the circuit court to appeal in

   forma pauperis.

         ORDERED in Tampa, Florida, on August 25, 2021.




                                             - 13 -
